DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
Election/Restrictions
Claims 4-5, 7-8, 19-20 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/6/2020. 
Response to Arguments
All of Applicant’s arguments filed 12/13/2021 have been fully considered.
Applicant arguments against the De Boni reference are persuasive in view of the amendments to the claimed.
Applicant’s arguments are persuasive against the Plos references as Plos teaches that the oxidation step is used when a reducing agent is used to break the disulfide bonds, as such the rejection is withdrawn and a new rejection is presented below.
New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roulet (US 2013/0233333), Shibuya (WO 2006/068276) and FR 2 931 659.
The instant claims are directed to a process for shaping/straightening keratin fibers, comprising i) applying to the hair an acidic composition, ii) applying a composition having a non-thiol comprising reducing agent; and iii) a step of straightening hair by means of a heating tool.
Roulet teaches a process for treating keratin fibres using at least one sulfureous reducing agent, at least one cationic polymer and at least one mercaptosiloxane  (Abs).  
Roulet teaches the process to comprise the steps of : a) applying to the keratin fibers a reducing composition (A) comprising at least one sulfureous reducing agent (reading on step 1i); b) rinsing the keratin fibers; c) optionally applying to the keratin fibers an oxidizing composition (B) comprising at least one oxidizing agent and then rinsing; d) applying a care composition (C) comprising at least one cationic polymer; e) optionally rinsing the keratin fibers; and f) heating the keratin fibers to a temperature ranging from about 60° C. to about 250° C (reading on step iii) after applying the care composition (C); wherein at least one of the compositions (A), (B) and (C) further comprises at least one silicone (ii) with a molecular weight of less than about 10,000 and functionalized with at least one mercapto group (Roulet – claim 1).
As seen in the process above, the oxidation step is optional, therefore it would have been prima facie obvious to perform the above process without performing step c and this is specifically contemplated by Roulet, which reads on the claimed  “said process does not use any chemical oxidizing step” as recited by instant claim 1.
Regarding claims 1i, 2-3, 6 and 11: Roulet teaches sulfurous reducing agent to be thiolactic acid, composition (Roulet – claim 29), this agent can be used in amounts ranging from 0.1-10%, preferably 0.3-3.3 [0041]..
Regarding claim 14: Roulet teaches composition (A) to be applied and left on the hair for 1-30min and then rinsed off [0154].  
Regarding claim 1 and 16-17: Roulet teaches the heating step to preferably be performed with a straightening iron at temperature ranging from 120-220 °C [0402], which would straighten the hair and reads on “straightening the hair consisting in applying heat to the hair by means of a heating tool.”
However, Roulet does not teach the reducing composition comprising thiolactic acid to be acidic.
Shibuya discloses a method of processing hair via relaxing of the hair, for straightening frizzy hair and curled hair and permanent waving of hair (Pg. 22).
Shibuya teaches the hair processing agent to comprise a compound of formula (1) and a compound selected from thioglycolic acid, thiolactic acid (selected from a finite number of options), cysteamine and others, and to have a pH ranging from 2.5-8.7 (Shibuya – claims 11 and 13). Shibuya teaches that neutral to weakly acidic compositions (pH-wise) cause less irritation to the skin (Abs). Shibuya further discusses the importance of reducing odor caused by the mercapto (formula (1) reducing agents.  These odors can be reduced with the use of polyphenols (Pg. 69).
Table B3 of Shibuya discloses a processing agent comprising 5.9, 3.9 and 2.0 % (reasonably interpreted to teach 2.0-5.9%) of 2-mercapto-4-butyrolactone and 1.3, 2.5 and 3.8% (reasonable interpreted to teach 1.3-3.8%) of cysteamine hydrochloride wherein the composition is adjusted to have a pH of 5 (i.e. acidic).  
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Roulet with those of Shibuya.  One of skill in the art would have been motivated to formulate composition (A) of Roulet to be acidic as Shibuya teaches that the slightly acidic compositions are less irritating to the skin.  One of skill in the art would have a reasonable expectation of success as both Roulet and Shibuya discloses method of treating hair to cause deformation (i.e. straighten or wave) wherein the process comprises application of a reducing composition.
However, the above references do not teach the claimed step ii.
FR’659 discloses a process for the permanent deformation of hair by implementing one or more reducing thiols and one or more polyphenol acids and/or their precursors which avoids the appearance of bad orders that are a result of using a thiol reducing agent.  It was discovered that the use of acidic polyphenols or of acidic polyphenol precursors helps remove the bad odors cause by reducing steps comprising thiol compounds (Pg. 1-2).
FR’659 discloses a process comprising the steps (done to hair) of a) applying a reducing composition comprising one or more thiolated reducing agents, b) a step of oxidation using an oxidizing composition and c) applying to the hair before or after the step of reduction or oxidation a composition comprising one or more acidic polyphenols or one or more acidic polyphenol precursors (FR’659 – claim 2).
FR’659 teaches the thiolated reducing agent to include thiolactic acid (selected from a finite number of options) (FR’659 – claim 11).
Regarding claim 1ii and 10: FR’659 teaches that a suitable acid polyphenol is gallic acid (selected from a finite number of options) (FR’659 – claim 5).
Regarding claim 12: FR’659 teaches the acidic polyphenol to be used in amounts ranging from 0.1-3% (FR’659 – claim 8).
FR’659 teaches applying to the hair a) a reducing composition, b) oxidizing composition and then applying composition (c) which comprises the acidic polyphenol and teaches that the application temperature of composition (c) is between room temperature and 220°C, preferably 80°C and this can be carried out by means of a hair straightener or curling iron.
FR’659 teaches that the hair is rinsed with water after application of the reducing composition and after application of the oxidizing composition, such as that composition (c) can be applied in a rinsed manner (Pg. 5).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Roulet and add a step of applying a composition which comprises the acidic polyphenol, such as gallic acid, after the step of applying the reducing composition of Roulet and rinsing (reading on instant claim 15), as FR’659 teaches that the application of said composition comprising an acidic polyphenol helps remove the bad odors cause by reducing steps comprising thiol compounds, such as thiolactic acid.  One of skill in the art would have a reasonable expectation of success as both Roulet and FR’659 teach methods of shaping hair which include the use of reducing composition comprising thiol-comprising reducing agents, such as thiolactic acid and Roulet teaches that the pH can be adjusted using acidifying agents [0099].
Regarding claim 13: The prior art makes obvious a composition having .3-3.3% of a thiolactic acid reducing composition and the acidic polyphenol to be used in amounts ranging from 0.1-3%, which provides a ratio that overlaps with the claimed 0.01-10 and overlapping ranges are prima facie obvious absent evidence of criticality.

Claims 1-3, 6, 9 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roulet (US 2013/0233333), Shibuya (WO 2006/068276) and FR 2 931 659, as applied to claims 1-3, 6 and 10-17 above, and further in view of Pratt (US2002/0035759).
As discussed above, the above cited references make obvious all the limitations of claims 1-3, 6 and 10-17, however, they do not teach the non-thiol reducing composition to comprise para-hydroxyphenol as claimed.
It is noted that FR’659 teaches that the composition (c) comprising the one or more acidic polyphenols can preferably comprise one or more additives conventionally used for the treatment of hair.  These include antioxidants (selected from a finite number of options) and are used in amounts ranging from 0-20% (Pg. 5). FR’659 also teaches that a suitable acidic polyphenol for use includes propyl gallate.
Pratt teaches hair coloring composition and teaches the use of antioxidants.  Pratt teaches that suitable antioxidants include hydroquinone (also known as para-hydroxyphenol) and propyl-gallate (Pratt – claim 21).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the above references with those of Pratt.  One of skill in the art would have been motivated to add hydroquinone, an antioxidant, to the composition (c) of FR’659 as FR’659 teaches that antioxidants can be added and Pratt taches hydroquinone to be an antioxidant known to be suitable for use in hair treatment agents.  Furthermore, the art teaches hydroquinone and propyl gallate to be functionally equivalent and its prima facie obvious to combine two functionally equivalent compound into a single composition.

Maintained Rejection
Double Patenting
Claims rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. US 11,166,896. Although the claims at issue are not identical, they are not patentably distinct from each other because both discloses methods of treating hair by i) the application to said fibers of an acidic composition (A) and containing one or more thiol-based reducing agents; followed by iii) a step of heat treatment of the fibers by means of a heating tool, further comprising a step of using a composition containing one or more non-thiol-based reducing agents after step i) and before the heat treatment step iii) is performed. Suitable thio-based agents include thiolactic acid and suitable non-thio based agents include para-hydroxyphenol, these are taught to be used in overlapping amounts and both teach the same weight ratio of thio-based agents non-thio based agents. Both also teach a step of rinsing the composition after step I) but before the heat treatment step. The heat treatment step is taught to be performed with a straightening iron at a temperature ranging from 30-250°C.
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613